         Case 3:19-cv-00715-AVC Document 12 Filed 08/23/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

LAYLA SLEEP, INC.                                :     Civil Action No. 3:19-cv-00715-JCH
                                                 :
                      Plaintiff,                 :
                                                 :
              v.                                 :
                                                 :
DIRECT SUPPLY, INC.,                             :
                                                 :
                      Defendant.                 :
                                                 :
                                                 :     AUGUST 23, 2019


                         CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Direct Supply, Inc., a privately held Wisconsin for profit

corporation with its principal of place of business in Milwaukee, Wisconsin, the Defendant in

this action, by counsel, states that it has no parent corporation and no publicly held company

owns 10 percent or more of its stock.



Dated: August 23, 2018                       Respectfully submitted,


                                             /s/ John L. Cordani, Jr.
                                             John L. Cordani, Jr. (ct28833)
                                             Robinson & Cole LLP
                                             280 Trumbull Street
                                             Hartford, CT 06103
                                             Phone: 860-275-8200
                                             Fax: 860-275-8299
                                             jcordani@rc.com

                                             Counsel for Direct Supply, Inc.
         Case 3:19-cv-00715-AVC Document 12 Filed 08/23/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

via e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing though the Court’s CM/ECF System.



                                                      /s/ John L. Cordani, Jr.
                                                      John L. Cordani




                                                 2
